Citation Nr: 1112236	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-43 234	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo and dizziness, including as secondary to service-connected hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


		REMAND

A review of the claims file reveals that a remand is unfortunately necessary before a decision on the merits of the claim can be promulgated.  

The Veteran claims that he has dizziness and vertigo related to his service-connected hearing loss and tinnitus.  

The Veteran's service medical records reflect a report of dizziness and weakness in February 1954.  The records also reflect that the Veteran struck his head on a pipe and sustained a laceration to his forehead in February 1954. 

At a January 2010 VA examination, the Veteran reported that he struck his forehead and blacked out while training in service.  He maintained that he received a cut to the forehead, which was sutured, and that he denied any dizziness, tinnitus, or any other problems following the incident.  The Veteran stated that in the three to four months prior to the VA examination, he had noticed a bilateral tinnitus and hearing loss at the higher frequencies as well as attacks of vertigo where the room spun for roughly five to ten minutes.  He indicated that there were no precipitating factors that brought on the vertigo but that the vertigo usually occurred when he was lying down and moved his head.  He stated that he was taking medication which helped with the vertigo.  In a March 2010 addendum opinion, the January 2010 VA examiner opined that the Veteran's dizziness was not more likely than not service-connected, as it had only occurred recently.  However, the examiner failed to provide an opinion as to whether the Veteran's claimed dizziness and vertigo were caused or aggravated by his service-connected hearing loss and tinnitus.  Consequently, another opinion is necessary.      

VA treatment records dated through August 2010 have been associated with the claims file.  Any records dated since that time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since August 2010.  If the Veteran identifies any other relevant medical records, those records should also be obtained.  

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the etiology of his claimed dizziness and vertigo.  The claims file should be reviewed by the examiner and the examination report should reflect that review.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should consider the Veteran's report of dizziness in service and treatment for a laceration following an incident whereby he struck his forehead in service.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed vertigo and dizziness were incurred in or are related to his military service.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any vertigo and dizziness were caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service-connected hearing loss or tinnitus.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



